UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUN - 4 2002

Ms. Marcia Harding
Associate Director, Special Education
Arkansas Department of Education
#4 Capitol Mall, Room 105-C
Little Rock, Arkansas 72201-1071
Dear Ms. Harding:
Although the Office of Special Education Programs approved your eligibility documents
for funding under Part B of the Individuals with Disabilities Education Act (IDEA), there
is one issue that has not been resolved in the approval process. Section 10.01.38 of
Arkansas Procedural Safeguards contains a 30-day time limit for filing in State court an
appeal of a due process hearing officer's decision under the IDEA. A 30-day limit for
filing a civil action under the IDEA is inconsistent with applicable law of the U.S. Court
of Appeals for the Eighth Circuit, and we request that Arkansas change its time period to
be consistent with Eighth Circuit case law.
The Eighth Circuit has specifically held that a 30-day limit for judicial review of IDEA
claims is inconsistent with the policies of the IDEA. See, Birmingham v. Omaha School
Dist. et al, 220 F.3d 850 (8 th Cir. 2000). In Birmingham, the Eighth Circuit specifically
rejected application of a 30-day limit under Arkansas' Administrative Procedures Act
(APA) to judicial review of IDEA claims because it would conflict with IDEA's two
primary policies: (1) to provide disabled children with a free appropriate public education
and to encourage parents and school officials to resolve disputes cooperatively "so that
the child is not needlessly deprived of the education mandated by law." It applied instead
the three-year period contained in Arkansas' personal injury statute of limitations.
"Thirty days does not allow parents sufficient time to work with school officials to
resolve educational disputes. Useful discourse that may resolve such disputes is
foreclosed because parents are forced to immediately litigate." 220 F.3d at 855.
"[T]hirty days.., is insufficient for an IDEA claim because review is de novo and may
expand beyond the record." It. The Birmingham court further noted the realities faced
by parents of a child with a disability. A "truncated limitations period does not take into
account the realities of raising a disabled child .... , which leaves parents limited time to
prepare a lawsuit." In rejecting the Arkansas APA 30-day limit, the Eighth Circuit
applied a three-year statute of limitations applicable to Arkansas general personal injury
claims. "A three year statute of limitations encourages parents to work with school
officials to resolve disputes over the disabled child's education. It also allows parents
time to prepare a federal lawsuit, and account for the time constraints faced by parents of
disabled children." 220 F.3d at 856.

4.00 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

